COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-13-00547-CV
Style:                      Jordan D. Houghtaling
                            v. Nichol A. Houghtaling
                  *
Date motion filed :         July 23, 2013
Type of motion:             Unopposed Motion for Extension of Time
Party filing motion:        Appellant
Document to be filed:       Parties' Notification to Court of Mediator

If motion to extend time:
         Deadline to file document:                     July 22, 2013
         Number of previous extensions granted:         0
         Length of extension sought:                    20 days

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: August 12, 2013

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          The parties shall conduct mediation by September 11, 2013. No later than two days from the
          conclusion of the mediation, the parties and the mediator shall advise the Clerk of this Court in
          writing whether the parties did or did not settle the underlying dispute, and the mediator shall file
          with the Clerk of this Court a completed “Appointment and Fee Report – Mediation” form.


Judge's signature: /s/ Michael Massengale
                   Acting individually           Acting for the Court


Date: July 26, 2013




November 7, 2008 Revision